Citation Nr: 0820150	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  00-21 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an earlier effective date prior to 
February 26, 1986, for service connection for schizophrenia.

2.  Entitlement to an earlier effective date prior to 
February 26, 1986, for service connection for residuals of a 
right hand disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active duty service with the United States 
Marine Corps from September 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and September 1998 rating 
decisions by the Newark, New Jersey, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  The March 1998 
rating decision granted an earlier effective date of February 
26, 1986, for schizophrenia.  The September 1998 decision 
granted service connection for a right hand disability, rated 
10 percent from February 26, 1986.  The veteran expressed 
disagreement with the assigned effective date of the awards.

This case was previously before the Board in January 2004, 
when the claims were remanded to the RO for compliance with 
VA's duties to notify and assist under the Veterans Claims 
Assistance Act of 2000 (VCAA).  At that time, the Board also 
remanded a claim of entitlement to an annual clothing 
allowance for issuance of a statement of the case (SOC).  
Manlincon v. West, 12 Vet. App. 238 (1999).  The SOC was 
issued in September 2004, and the veteran was notified that 
he must perfect his appeal by filing of a substantive appeal 
within 60 days of the letter notifying him of the SOC.  No VA 
Form 9, Appeal to Board of Veterans' Appeals, or other 
correspondence which could be construed as a substantive 
appeal was received prior to expiration of the 60 days.  The 
Board has no jurisdiction over that claim.  38 C.F.R. 
§§ 20.200, 20.202, 20.302.  He was informed that his appeal 
was no longer being considered in a December 2007 
supplemental SOC.

In April 2008, the veteran testified before the undersigned 
Acting Veterans Law Judge at a personal hearing held in 
Washington, DC.

The Board notes that the January 2004 Board remand referred 
back to the RO for appropriate action June 2002 and October 
2003 claims for increased schedular evaluation of the right 
hand, and an October 2003 claim of service connection for 
osteoarthritis secondary to the right wrist disability.  The 
RO has taken no action on these claims, and hence they must 
again be referred back.

All other action directed in the January 2004 Board remand 
having been taken, the issues have now been returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The RO determined in a November 1970 administrative 
decision that the veteran's other than honorable discharge 
barred eligibility for VA benefits.

2.  In December 1973 and March 1979, the veteran filed claims 
of service connection for a right hand disability; both were 
administratively denied based on the character of discharge.

3.  In January 1984, a Board for Correction of Naval Records 
granted an upgraded discharge, to general under honorable 
conditions.

4. On February 21, 1984, the veteran submitted a request to 
reopen his compensation claim.

5.  On February 26, 1986, the veteran submitted claims of 
service connection for a right hand disability and for 
schizophrenia.


CONCLUSIONS OF LAW

1.  An earlier effective date prior to February 26, 1986, for 
schizophrenia is not warranted.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.400 (2007).


2.  An earlier effective date of February 21, 1984, for a 
right hand disability is warranted.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  Proper notification must also invite the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ; the 
January 2004 remand was predicated on this failure.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant on June 23, 2005, that fully addressed 
all four notice elements.  The letter informed the appellant 
of what evidence was required to substantiate the claims and 
of the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a supplemental statement of the case issued in 
December 2007 after the notice was provided.  

Further, any deficiency in the notice provided to the veteran 
did not affect the essential fairness of the adjudication.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that any defect in notice is cured by actual 
knowledge on the part of the claimant.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Here, during a November 2007 hearing before a hearing officer 
at the RO, the veteran and his representative discussed the 
history of his various claims, including the dates of filing 
of claims for compensation and pension.  This testimony 
clearly addresses the need to establish an earlier date of 
receipt of claim, and demonstrates actual knowledge of the 
substance of the applicable laws.

For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as any 
error did not affect the essential fairness of the 
adjudication.  

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The resolution of the veteran's claim 
is dependent on the evidence already of record, and no 
assistance in gathering new evidence can be provided.  In 
light of undisputed evidence of the existence of the claimed 
disabilities to some degree since service, and the fact that 
the disputed effective dates involve service connection and 
not evaluation, the degree of impairment from the claimed 
disabilities is not relevant.  The veteran has been asked to 
provide evidence of earlier claims for VA benefits.  The 
veteran was provided with  opportunities to set forth his 
contentions during the hearing before the undersigned Acting 
Veterans Law Judge, as well as the RO hearing officer.  
neither the appellant nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



Effective Date, Generally

The effective date of an award based on an original claim for 
compensation or a claim reopened after a final disallowance 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  If the claim is 
received within one year of separation from service, the 
effective date is the day following separation from service 
or date entitlement arose, otherwise the date of claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b) (West 2002); 38 C.F.R. § 3.400(b)(2).

The Board notes that in this case, a bar to the veteran's 
eligibility for benefits exists prior to the upgraded 
discharge.  The veteran was initially discharged in September 
1970 under other than honorable conditions; the RO determined 
in a November 1970 character of discharge decision that this 
was a dishonorable discharge for VA purposes as well.  Under 
38 C.F.R. § 3.12, formerly VA Regulation 1012, this is a bar 
to benefits.  The RO did not determine that a statutory bar 
existed given the factual circumstances of the discharge, and 
hence the bar could be lifted by an upgraded discharge.  The 
veteran obtained such an upgrade in January 1982.  In such 
cases, the award will be effective from the latest of: (1) 
the date the application for upgrade was filed with the 
service department, (2) the date of receipt of claim if claim 
was disallowed; or (3) one year prior to date of reopening of 
disallowed claim.  38 C.F.R. § 3.400(g).


Schizophrenia

The veteran first claimed entitlement to service connection 
for schizophrenia, or for any psychiatric disability, in 
correspondence dated February 26, 1986.  Previous documented 
claims, received in December 1973, March 1979, and February 
1984, were limited to the right hand disability.  

During his November 2007 RO hearing, the veteran alleged that 
he sought service connection for both the right hand and the 
psychiatric issues in 1969, prior to separation.  No such 
claim is shown in the record.  He also alleged that he sought 
a VA nonservice connected pension in September 1982.  A claim 
for pension may be considered a claim for compensation, and 
vice versa.  38 C.F.R. § 3.151.  No pension claim is shown in 
the record at that time.  

During the April 2008 hearing before the undersigned, the 
veteran indicated that his initial claim for benefits was 
filed in 1973, and regarded solely the right hand.  He 
attempted to reopen the claim for the right hand in 1979, and 
stated he initially filed a claim regarding "mental health" 
in 1981.  A review of the claims file does show the claims of 
service connection for the right hand in 1973 and 1979, but 
shows no claims for any benefit in 1981.  The veteran was 
specifically asked by the undersigned about any claims filed 
between 1973 and 1986.

The record does reflect that the veteran initiated a request 
for an upgraded discharge in 1981.  This was filed with the 
Department of the Navy's Naval Discharge Review Board, not 
with VA.  The DRB denied the upgraded discharge, and the 
veteran appealed this decision to the Board for Correction of 
Naval Records (BCNR) in January 1982.  The BCNR granted the 
upgraded discharge in January 1984.  

Following the award of an upgraded discharge, in February 
1984, the veteran filed a statement in which he said, 
"Please accept this statement as a request I would like to 
reopen my compensation claim."  He did not specify any 
disabilities, and so the claim was limited to those 
compensation claims which had been previously denied.

Although the veteran has alleged filing claims of service 
connection for schizophrenia or other "mental health" 
issues prior to February 1986, a review of the claims file 
reveals no documents verifying the allegations.  The claims 
of record prior to February 1986 concern solely the right 
hand disability.  Hence, the claim to reopen compensation 
claims in February 1984 could not have referred to 
schizophrenia.  Therefore, the earliest date of receipt of a 
claim of service connection for a psychiatric disorder was 
February 26, 1986.  No earlier effective date is available as 
no claim for service connection for schizophrenia was filed 
prior to this date.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Right Hand Disability

As was discussed above, the veteran has made repeated claims 
of service connection for a right hand disability since 1973.  
The 1973 and 1979 claims were denied on administrative 
grounds, as the veteran was not basically eligible for 
compensation benefits in light of his character of discharge.  
However, that discharge was upgraded to general under 
honorable conditions by the Board of Correction of Naval 
Records based on a January 13, 1982 claim.  The veteran 
stated in correspondence received on February 21, 1984, that 
he wished to reopen his compensation claim.  This was clearly 
a request to reopen a claim of service connection for a right 
hand disability.

The RO noted this claim in the December 2007 supplemental 
SOC, but indicated that the veteran had abandoned the claim 
by not filing additional evidence in response to March 1984 
VA correspondence.  The letter in question, however, asks 
only that the veteran supply releases for his medical records 
and identify providers for the prior three months.  It goes 
on to warn him that if he does not reply within one year, any 
benefits to which he is entitled may not be payable for the 
period prior to receipt of the reply.  The letter does not 
indicate that the claim will not be adjudicated if the 
veteran does not reply, or that it will be considered 
abandoned.  The veteran did not reply to the March 1984 
letter, but this did not relieve the VA of making a 
determination on the claim and informing the veteran of such.  
The Board finds, therefore, that the February 21, 1984, claim 
was never properly addressed, and was therefore open on 
February 26, 1986, when a new claim was filed.

The earliest date of receipt of a reopened claim following 
the upgrade to discharge was therefore February 21, 1984.  
This must be the assigned effective date for the grant of 
service connection for the right hand disability.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Board notes that 
this is also the latest of the possible effective dates in 
cases of upgraded discharge.  38 C.F.R. § 3.400(g). 




ORDER

An earlier effective date prior to February 26, 1986 for the 
award of entitlement to service connection for schizophrenia 
is denied.

An earlier effective date of February 21, 1984 for the award 
of entitlement to service connection for a right hand 
disability is granted.  



____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


